141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shameem GAFOOR, Plaintiff-Appellant,v.International Association of Machinists and AerospaceWorkers District Lodge 141, Defendant-Appellee.
No. 96-16428.D.C. No. CV-95-03679-DLJ.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Northern District of California D. Lowell Jensen, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Shameem Gafoor appeals pro se the district court's summary judgment in favor of International Association of Machinists and Aerospace Workers District Lodge 141 in Gafoor's action alleging discrimination on the basis of race, national origin, religion and age, in violation of Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the summary judgment de novo, see Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996), and we affirm.


3
The district court properly granted summary judgment because Gafoor failed to present any direct evidence of discriminatory intent or circumstantial evidence giving rise to an inference of unlawful discrimination.  See Messick v. Horizon Indus.   Inc., 62 F.3d 1227, 1229 (9th Cir.1995) (ADEA);  Golden v. Local 55 of the Int'l Ass'n of Firefighters, 633 F.2d 817, 821 (9th Cir.1980) (Title VII).1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellee's motion for sanctions pursuant to Fed.  R.App. P. 38 is denied.  Appellant's motion for sanctions pursuant to Fed.  R.App. P. 38 is denied